Burkhart v People, Inc. (2019 NY Slip Op 03261)





Burkhart v People, Inc.


2019 NY Slip Op 03261


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Apr. 26, 2019.) 


MOTION NO. (1327/18) CA 18-01020.

[*1]NANCY BURKHART, AS ADMINISTRATOR OF THE ESTATE OF BRIAN BURKHART, DECEASED, PLAINTIFF-APPELLANT,
vPEOPLE, INC., ELISA SMITH, KATELYNNE COLEMAN, AMY MAZURKIEWICZ, DEFENDANTS-RESPONDENTS, LUCIAN VISONE, AND LAKEFRONT CONSTRUCTION, INC., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.